Citation Nr: 1136358	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  05-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from January 1958 to October 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was before the Board in December 2007, at which time the Board denied it.  The decision was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a November 2008 Order in which it vacated the December 2007 Board decision and remanded the case to the Board for further development.  The Board thereafter remanded the case to the RO in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously, the Veteran had claimed that in-service asbestos exposure caused his current COPD.  The Board obtained a medical opinion addressing this contention.  After the RO's most recent consideration of his claim in July 2011, the Veteran has now amended his claim to include in-service lead paint fumes as causative of his COPD.  Although the Board regrets further delay, the newly raised contention by the Veteran requires additional development to obtain a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to address his claim that in-service lead paint fumes caused his current COPD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.  For purposes of the opinion, the examiner should accept that the Veteran was exposed to lead paint fumes in service as he describes.  

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current COPD is causally related to in-service lead paint fume exposure.  The examiner should provide a rationale for the opinion.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disability.  The Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


